Name: 94/279/EC: Commission Decision of 26 April 1994 establishing the indicative allocation by Member State of the commitment appropriations from the Structural Funds for the agricultural part of Objective 5a except for those fields covered by Objective 1 as defined in Council Regulation (EEC) No 2052/88 for the period 1994 to 1999
 Type: Decision_ENTSCHEID
 Subject Matter: budget;  financing and investment;  EU finance;  economic geography;  agricultural policy
 Date Published: 1994-05-11

 Avis juridique important|31994D027994/279/EC: Commission Decision of 26 April 1994 establishing the indicative allocation by Member State of the commitment appropriations from the Structural Funds for the agricultural part of Objective 5a except for those fields covered by Objective 1 as defined in Council Regulation (EEC) No 2052/88 for the period 1994 to 1999 Official Journal L 120 , 11/05/1994 P. 0050 - 0051 Finnish special edition: Chapter 14 Volume 1 P. 0187 Swedish special edition: Chapter 14 Volume 1 P. 0187 COMMISSION DECISION of 26 April 1994 establishing the indicative allocation by Member State of the commitment appropriations from the Structural Funds for the agricultural part of Objective 5a except for those fields covered by Objective 1 as defined in Council Regulation (EEC) No 2052/88 for the period 1994 to 1999 (94/279/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), as amended by Regulation (EEC) No 2081/93 (2), and in particular Article 12 (4) thereof, Whereas, pursuant to Article 12 (4) of Regulation (EEC) No 2052/88, the Commission is to make indicative allocations for Objective 5a except for those fields covered by Objective 1, based principally on continuity related to the degree of utilization of resources during the preceding programming period and on the specific structural needs of agriculture as they are perceived; Whereas, after the appropriations to be used for financing the measures undertaken on the initiative of the Commission are deducted, the resources available for commitment from the Structural Funds, expressed in 1994 prices, amount to ECU 5 149 million for the period 1994 to 1999 for the agricultural part of Objective 5a except for those fields covered by Objective 1; whereas, having regard to Article 15 of Regulation (EEC) No 2052/88, ECU 518 million should be set aside from that amount to ensure in particular that measures implemented before the entry into force of Regulation (EEC) No 2081/93 are funded; whereas the remaining sum to be allocated amounts to ECU 4 631 million; Whereas the indicative allocation set out in the Annex hereto satisfies the criteria laid down in Article 12 (4) of Regulation (EEC) No 2052/88, HAS ADOPTED THIS DECISION: Article 1 For the period 1994 to 1999, the indicative breakdown between the Member States of the commitment appropriations for the agricultural part of Objective 5a, except for those fields covered by Objective 1 as defined in Regulation (EEC) No 2052/88, shall be as set out in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 April 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 193, 31. 7. 1993, p. 5. ANNEX Commitment appropriations for the agricultural part of Objective 5 a except for those fields covered by Objective 1 for the period 1994 to 1999 "(ECU million at 1994 prices)"" ID="1">Belgium> ID="2">170"> ID="1">Denmark> ID="2">127"> ID="1">Germany> ID="2">1 068"> ID="1">Spain> ID="2">326"> ID="1">France> ID="2">1 742"> ID="1">Italy> ID="2">680"> ID="1">Luxembourg> ID="2">39"> ID="1">Netherlands> ID="2">118"> ID="1">United Kingdom> ID="2">361"> ID="1">Total > ID="2">4 631">